Citation Nr: 0934394	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-02 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased disability rating in excess 
of 30 percent for fracture of the left radial head, status 
post radial head excision, with degenerative arthritis (left 
elbow disability) prior to March 13, 2006.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for the left elbow disability as of March 13, 
2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision, which denied 
the Veteran's increased rating claim.  During the pendency of 
the appeal, an increased evaluation from 30 percent to 40 
percent was granted in March 2007 rating decision, effective 
March 13, 2006.  The Board notes, with respect to increased 
ratings, that with a claim for an original or increased 
rating, the appellant will generally be presumed to be 
seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit is allowed.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Court further held that, where 
a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.

The Veteran initially requested a Board hearing in November 
2006.  However, in July 2008, he withdrew such a request and 
the Board may proceed.  See 38 C.F.R. § 20.704(e).  He did 
testify at a formal RO hearing in February 2007 and a 
transcript of that proceeding has been associated with the 
claims file.  

In November 2008, the Board remanded this matter for further 
evidentiary development.  It now returns for appellate 
review.  However, with respect to his left elbow fracture 
residuals, the Veteran stated, in November 2006, that he had 
rheumatoid arthritis and gout, and that the pain radiated 
from his left elbow, extended to his right shoulder, followed 
down his right hip thigh, knee, and lower spine, and ended in 
his hands and feet.  Again, because the Veteran mentioned 
these disabilities in connection with his increased rating 
claim, the statement must be considered as an informal claim 
of service connection for these conditions, which is again 
REFERRED to the RO for appropriate adjudication.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 13, 2006, the Veteran's left elbow 
disability was manifested by symptoms of pain with heavy 
lifting and repeated use, with no limitation due to weakness, 
fatigability, incoordination, flare-ups, or incapacitating 
episodes.  

2.  As of March 13, 2006, the Veteran's left elbow disability 
was manifested by symptoms of pain, flare-ups, weakened 
motion, and degenerative joint disease, with significant 
functional impairment and a range of motion limited to 60 
degrees for flexion, 45 degrees for supination, and 70 
degrees for pronation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
left elbow disability have not been met prior to March 13, 
2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5207-5212 (2008).

2.  The criteria for a rating in excess of 40 percent for a 
left elbow disability have not been met as of March 13, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5207-5212 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's increased rating claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the May 2006 VCAA letter was not sent prior to 
initial adjudication of the Veteran's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, provided 14 months to respond with 
additional argument and evidence, the claim was 
readjudicated, and an additional supplemental statement of 
the case (SSOC) was provided to the Veteran in July 2009.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  While not pertinent to the present issue, the 
Veteran's Social Security Administration records have been 
associated with the file.  He has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran VA examinations in August 2004, 
March 2006, April 2006, February 2007, and January 2009.  The 
Veteran has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings. There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  They are adequate upon which 
to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  


II.	Increased Rating

The Veteran contends that he is entitled to an increased 
rating for his left elbow disability.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Veteran's left elbow disability is rated under Diagnostic 
Codes (DC) 5212-5207.  See 38 C.F.R. § 4.71a (2008).  These 
ratings represent those available when rating a service-
connected disability which affects the major elbow, rather 
than the minor elbow.  Major and minor refer to a veteran's 
dominant and non-dominant side, with a higher rating 
sometimes available for a disability affecting a veteran's 
dominant side.  The historical evidence of record reflects 
that the Veteran is left-handed.  Thus, the major ratings are 
for application. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  The Board has considered whether another rating code 
is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran was previously rated under DC 5212 prior to March 
13, 2006.  Thereafter, he was rated under DC 5207 for 
limitation of motion of his left elbow.  For limitation of 
flexion of the major forearm to 90 degrees warrants a 20 
percent rating; flexion to 70 degrees warrants a 30 percent 
rating; flexion limited to 55 degrees warrants a 40 percent 
rating; and flexion limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5206.  Limitation of 
extension of the major forearm to 75 degrees warrants a 20 
percent rating; extension limited to 90 degrees warrants a 30 
percent rating; limitation of extension to 100 degrees 
warrants a 40 percent rating; and extension limited to 110 
degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Code 5207.  Limitation of motion of the forearm to 100 
degrees of flexion and 45 degrees of extension warrants a 20 
percent rating. 38 C.F.R. § 4.71a, Code 5208.

Diagnostic Code 5212 provides ratings based on impairment of 
the radius.  Under DC 5212, malunion of the radius with bad 
alignment is rated 10 percent disabling for both the dominant 
and subordinate side.  Nonunion of the radius in the upper 
half and nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity are 
rated 20 percent disabling for the both sides.   Nonunion of 
the radius in the lower half, with false movement, but 
without loss of bone substance or deformity is rated as 30 
percent for the dominant side.  Nonunion of the radius in the 
lower half, with false movement, loss of bone substance (1 
inch (2.5 cms) or more), and marked deformity is rated 40 
percent disabling for the dominant side.

The Veteran submitted numerous private medical records and 
was afforded numerous VA examinations to determine the 
severity of his left elbow disability.  An October 1996 x-ray 
report verifies that the Veteran suffers from extensive 
degenerative changes of the left elbow.    

During an August 2004 VA examination, the Veteran reported 
increased pain with heavy lifting and repeated use.  The 
examiner noted a perceptible, tender scar over his left 
elbow.  His extension was to 145 degrees, flexion was to 140 
degrees and his pronation and supination were to 90 degrees.  
There was no limitation due to weakness, fatigability, 
incoordination, flare-ups, or incapacitating episode.  The 
examiner noted that his disability did not show unusual 
effects on his occupational or daily activities.  He was 
diagnosed with fracture of the left radial head post 
ostectomy.  

The Veteran submitted a private x-ray report dated in October 
2005 which again verified that the Veteran suffered from loss 
of the radial head due to surgery with some arthritic change 
in the elbow.    

In the March 2006 VA examination report, the Veteran stated 
that he experienced flare-ups of pain in his left elbow, 
which precluded him from doing any sort of work.  It was 
tender on palpitation and there was weakened motion against 
strong resistance in his left elbow.  The examiner also noted 
that his disability has progressed due to the degenerative 
joint disease.  The extension in his left elbow was 140 
degrees.  Because the examination did not document all ranges 
of motion, the Veteran was scheduled for an April 2006 VA 
examination which provided that the Veteran's left radial 
head and extensive degenerative changes in this area was 
reported.  On examination, the Veteran's flexion was to 140 
degrees but extension was noted at 5 degrees because of the 
scar after his operation.  His ability to lift with his left 
hand decreased and there was no malunion or false motion 
noted.  Tenderness was found on palpitation with no edema or 
ankylosis.  The examiner indicated that there was significant 
functional impairment related to this disability.  

The Veteran testified at a February 2007 formal RO hearing 
that he could not straighten his left arm and there was 
weakness with repetitive use.  An additional VA examination 
was requested and performed in February 2007. During this 
examination, the examiner noted no swelling, erythema, or 
obvious deformity.  There was some atrophy of the musculature 
in the forearm.  Range of motion in the elbow was 140 degrees 
of flexion without pain.  It was reported that his extension 
was -50.  His supination was noted as lacking 20 degrees and 
pronation was lacking 30 degrees.  X-ray reports showed 
severe degenerative changes in his left elbow joint.  
Increased bony sclerosis was seen with some increase in 
calcification along the radial head.  Compared to previous 
examinations, there was no additional functional loss due to 
impairment due to pain, weakness, fatigability, 
incoordination or flare-ups.  

In November 2008, the Board remanded this matter because 
some, if not all, of the measurements from these VA 
examination reports were not based on the parameters set 
forth in the rating schedule.  The Board found that an 
additional VA examination was needed to determine the actual 
limitation of motion using the parameters set forth in the 
rating schedule.  

In January 2009, the Veteran was afforded another VA 
examination where the examiner noted no erythema, increased 
temperature, swelling, effusion or tenderness of the left 
elbow.  The Veteran's range of motion was severely impacted.  
He unable to extend his elbow to 0 degrees and his elbow 
remained at a flexed angle of 30 degrees.  From that 30 
degree position, the Veteran was able to flex his elbow 
through an arc of additional 60 degrees, but could not flex 
his left elbow any further.  The total range of active and 
passive motion was to 60 degrees.  Supination of the left 
forearm was limited to 45 degrees and pronation was to 70 
degrees, which were both limited by pain and stiffness.  The 
examiner noted mild pain with weakness, fatigue and lack of 
endurance.  The examiner was unable to explain the wide 
variation in range of motion scores found in the previous VA 
examination reports.  

The Veteran also submitted a May 2009 letter from his private 
physician, which indicated that his extension and supination 
restrictions have been limited.  The physician indicated that 
his reduced strength in the left upper extremity was due to 
atrophy of the intrinsic muscles.  His functional loss is 
related to reduced extension and supination as well as 
progressive weakness of the hand muscles.  The May 2009 
electrodiagnostic report suggests that the Veteran has ulnar 
neuropathy on the left primarily sensory in nature.  Motor 
nerve conduction studies were normal.  

Again, prior to March 13, 2006, the Veteran's disability was 
rated under DC 5212.  The objective medical evidence provides 
that the Veteran's left elbow symptomology manifested in pain 
with heavy lifting and repeated use.  His extension was 145 
degrees, flexion was to 140 degrees and his pronation and 
supination were to 90 degrees.  Although, as discussed above, 
it appears that this measurement does not conform to the 
parameters set forth in the schedular criteria, the examiner 
noted no limitation due to weakness, fatigability, 
incoordination, flare-ups or incapacitating episodes.  It was 
also noted at that time his disability did not affect his 
occupational or daily activities.  Further, there was no 
nonunion found in the lower half of his radium.  As such, a 
higher rating in excess of 30 percent prior to March 13, 2006 
is not warranted.  

As of March 13, 2006, the Veteran's disability was rated 
under DC 5207.  The objective medical evidence provides that 
his left elbow symptomology manifested in pain and flare-ups, 
weakened motion, and degenerative joint disease.  The 
Veteran's range of motion was found to be limited to 60 
degrees for flexion.  The examiner indicated that there was 
significant functional impairment related to his disability.  
It must be noted that the range of motions in the March 2006 
and April 2006 examination reports are not based on the 
parameters set for in the rating schedule and the January 
2009 VA examiner could not explain the discrepancies in the 
ranges of motion.  The RO increased the Veteran's rating from 
a 30 percent to a 40 percent disabling due to increased 
painful motion and atrophy of the left elbow and forearm.  
However, there is nothing in the record that would show the 
Veteran is entitled to an increased rating in excess of 40 
percent as of March 13, 2006.  

The Board has also considered an evaluation for the Veteran's 
left elbow disorder under other pertinent diagnostic codes.  
See Schafrath, 1 Vet. App. at 595.  However, there is no 
medical evidence of ankylosis of the left elbow, impairment 
of the flail joint, nonunion of the radius and ulna with 
flail false joint, malunion of the ulna or radius, bad 
alignment of the ulna, nonunion of the ulna, loss of bone 
substance, or deformity.  As such, evaluations are not 
warranted under Diagnostic Codes 5205, 5209, 5210, or 5211.  
The Veteran's limitations of motion for pronation and 
supination do not meet the schedular criteria and DC 5213 is 
not triggered.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  While the 
Board is required to consider the effect of the Veteran's 
pain when making a rating determination, the rating schedule 
does not provide a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  The Board notes that the 
Veteran's current 40 percent rating is for his left elbow 
disability, which includes painful motion.  The Board notes 
that the criteria for a grant under DeLuca are substantially 
similar and would involve compensating the Veteran twice for 
painful movement.  As such, the Board concludes that would 
violate the anti-pyramiding rule.  See 38 C.F.R. § 4.14, 
supra.  A higher rating under the criteria of DeLuca is not 
warranted.

As the RO considered and assigned a staged rating for the 
Veteran's left elbow disability, the guidance of the Court in 
Hart v. Mansfield, supra, has been followed.

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration has also been provided regarding the issue of 
whether the schedular evaluation is inadequate, thus 
requiring that the RO refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2008); Barringer v. 
Peak, 22 Vet. App. 242 (2008)(noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably 
raised by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents 
an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of 
the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.

The schedular evaluation in this case is not inadequate.  A 
rating in excess of 30 percent is provided for certain 
manifestations of the left elbow disability but the medical 
evidence reflect that those manifestations are not present in 
this case. Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of the Veteran's 
disability as the criteria to assess social and occupational 
impairment.  Moreover, the evidence does not demonstrate 
other related factors.  The Veteran has not required frequent 
hospitalization.  The Veteran has not indicated that his 
disability has affected his employment and does not show 
marked interference that renders impractical the application 
of the regular schedular standards.  In the absence of any 
additional factors, the RO's failure to refer this issue for 
consideration of an extraschedular rating was correct.

ORDER

Entitlement to an increased disability rating in excess of 30 
percent for fracture of the left radial head, status post 
radial head excision, with degenerative arthritis prior to 
March 13, 2006 is denied.  

Entitlement to an increased disability rating in excess of 40 
percent for fracture of the left radial head, status post 
radial head excision, with degenerative arthritis after March 
13, 2006 is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


